DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herbst et al. (US 2020/0122615 A1), hereinafter Herbst, originally of record in the Non-Final Rejection dated November 17, 2020, as evidenced by user617625 (“How can I create a regular hexagon using PowerPoint”), hereinafter user617625.

Regarding claims 1, 7, 8 and 14, Herbst teaches a production process for a vehicle seat with a coating on an upholstery part ([0049]), where a coating (10f) is printed on a layer of polyvinyl chloride (formed outer layer) that is an upholstery part (8a-8f) ([0052]; [0019]; FIG. 1) for a vehicle seat ([0046]; FIG. 1), the coating is applied in a pattern of a regular hexagon identical to each other and directly adjacent to each other ([0035]-[0038]; FIG. 3b; user617625 teaches “A regular hexagon has a width to height ratio of 2/sqr(3)” (Pg. 4 [1]), which calculates to an aspect ratio 1.15; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), where 3 hexagons meet at each point of the hexagonal pattern (Fig. 3b), and the upholstery part (8f) with coating (10f) on it is backed by foam (9f) to form a cushion part, where the foam is under the upholstery part ([0049]; Fig. 4a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Herbst et al. (US 2020/0122615 A1) , hereinafter Herbst, originally of record in the Non-Final Rejection dated November 17, 2020.

Regarding claims 5, 6, 12 and 13, Herbst teaches each limitation of claims 1 and 8 as discussed above.  Herbst does not specifically teach wherein each unit pattern of the plurality of unit patterns is configured to have a color different from a color of an adjacent unit pattern, wherein the color is selected from the group consisting of red, yellow, green, and a combination thereof.
Herbst teaches that the coatings maybe in different colors ([0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Herbst to incorporate wherein each unit pattern of the plurality of unit patterns is configured to have a color different from a color of an adjacent unit pattern, wherein the color is selected from the group consisting of red, yellow, green, and a combination thereof.  The motivation for doing so would have been to choose suitable aesthetic design change.  Matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04 I).

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered, but they are not persuasive. Applicant argues that Herbst is silent to the aspect ratio of the hexagonal shape (PG. 6 [2]-[4]).  This is not persuasive, because Herbst teaches a regular hexagon.  The regular shape is that all sides are equal and all inside angles are equal.  This creates a definite aspect ratio for the shape, in the case of a hexagon it is 1.15, which is within the rate of 1.05-1.5 claimed by applicant.  This is further supported by user617625 (“How can I create a regular hexagon using PowerPoint”), which teaches “A regular hexagon has a width to height ratio of 2/sqr(3)” (Pg. 4 [1]), which calculates to an aspect ratio 1.15 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  Applicant’s argument to unexpected results (Pg. 6 [4]) is not persuasive, because evidence of secondary considerations, such as unexpected results, is irrelevant to 35 U.S.C. 102 rejections (MPEP 2131.04). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784